HOSTLER, Judge
(concurring in part and dissenting in part):*
I agree with the majority that the principles of Military Rule of Evidence 412 [hereinafter Mil.R.Evid.], in conjunction with Rules 702, 708, and 704, provide an apt framework for analysis concerning the admissibility of evidence regarding sexual abuse by the child victim’s grandfather and expert witness testimony from the clinical psychologist who appeared during the appellant’s court-martial. I disagree, however, with the conclusion of the majority regarding the admissibility of that evidence.
The purpose of Mil.R.Evid. 412 is to shield victims of sexual offenses from harassment and embarrassment where evidence regarding their past sexual behavior would be of little probative value and would have a great potential to distract the triers of fact.1 United States v. Ferguson, 14 M.J. 840 (A.C.M.R.1982). The rule provides an exception, however, for evidence that is “constitutionally required to be admitted.” Mil.R.Evid. 412(b)(1).
In order to be “constitutionally required” within the meaning of the rule, evidence of an alleged victim’s past sexual behavior must be “relevant, material and favorable to the defendant.” United States v. Williams, 37 M.J. 352, 360 (C.M.A.1993); United States v. Colon-Angueria, 16 M.J. 20 (C.M.A.1983); United States v. Dorsey, 16 M.J. 1 (C.M.A.1983). The majority opinion acknowledges the relevance2 and materiality of the proffered evidence in this case, but finds the evidence not to be “favorable to the defense” as the term is used in the context of the “constitutionally required” test. For several reasons, I believe the proffered evidence to be “favorable to the defense.”
If admitted, evidence regarding the child victim’s sexual activity with her grandfather, taken together with proffered expert witness testimony3, would have allowed the defense the opportunity to attempt to develop as a plausible alternative to the appellant’s guilt, the proposition that the child victim had innocently but mistakenly, through a substitution process recognized by practicing professionals in the field of psychology, ascribed to the appellant sexually abusive acts perpetrated by another.4
*528In addition, evidence regarding sexual abuse by another individual could have served to provide an explanation not involving the appellant’s guilt for the precocious knowledge of sexual matters evident in the child victim. The defense was, by the rulings of the military judges regarding this evidence, precluded from placing this alternative explanation for the child's sexual precocity before the members.
I do not see the prosecution’s evidence in this case as otherwise overwhelming. It consisted principally in testimony from the child victim corroborated by cumulative testimony of those to whom she related reports of her sexual abuse. There was no compelling physical evidence and no large aggregation of circumstantial evidence. The case against the appellant was, in essence, the damning accusation of a sympathetic victim cloaked in the presumptive innocence of tender years.
In light of these considerations, I believe it an incorrect application of law and logic to dismiss the proffered evidence as not “favorable to the defense”. In my opinion, the proffered evidence satisfies the “constitutionally required” exception to Mil.R.Evid. 412. Williams, 37 M.J. at 360; Dorsey, 16 M.J. at 5.
I will not speculate as to whether the members at the appellant’s court-martial would have accepted the theory the defense sought to present. Ferguson, 14 M.J. at 845. Certainly, I cannot say beyond a reasonable doubt that this evidence would not have changed the outcome of the appellant’s court-martial. Accordingly, I am convinced that the appellant was entitled to present that theory, and that the members were entitled to have the benefit of such evidence as the defense could adduce in discharging their solemn obligation to determine whether the appellant’s guilt was proven beyond a reasonable. See generally United States v. Bahr, 33 M.J. 228 (C.M.A.1991).
I would set aside the guilty findings as to the sexual offenses, and authorize a rehearing by the same or a different convening authority.5

 Judge Dorsey D. Hostler took final action in this case prior to his release from active duty.


. I accept the majority view regarding the importance of protecting a child victim of sexual offenses from prying and innuendo. I note, however, that exclusion of evidence is not the only way to achieve an appropriate level of protection. Judges are not without authority to ensure appropriate deportment of counsel in the examination of child witnesses. Further, competent defense counsel are not unaware that they risk the wrath of judge and jury alike if they comport themselves in an unseemly manner in the course of examining a small child on the witness stand. In the present case, evidence of sexually abusive behavior by the victim’s grandfather was available through, and the defense sought to adduce such evidence from, sources other than the child victim.


. The majority opinion assesses the proffered evidence to be material but only marginally relevant. Since the evidence addresses not just a material issue, but the dispositive issue — the child victim's credibility — I believe the evidence to be unequivocally both relevant and material. The evidence provides noncumulative impeachment regarding the credibility of the victim’s allegations. See Williams, 37 M.J. at 357.


. In my view, the proffered expert witness testimony falls within the permissible scope of such evidence as outlined in United States v. Tolppa, 25 M.J. 352 at 354-355 (C.M.A.1987) and United States v. Harrison, 31 M.J. 330, 332 (C.M.A.1990). The defense should have been permitted to present that evidence to the members with government counsel and the military judge diligent to ensure that the expert witness did not stray “so far as to usurp the exclusive function of the jury to weigh the evidence and determine credibility.” United States v. Samara, 643 F.2d 701, 705 (10th Cir.), cert. denied, 454 U.S. 829, 102 S.Ct. 122, 70 L.Ed.2d 104 (1981).


. The majority opinion points to the child victim’s consistent claims of molestation by both the appellant and her grandfather as undercutting the theory of substitution. This proposition was not explored on the record. I note, however, that the expert witness who at one point in his testimony pronounced it "equally possible” that under certain circumstances reports by a sexually abused child could be accurate or innocently mistaken was, at the time of his testimony, familiar with the fact that the child victim in this case had made allegations against both. Indeed, he is one of those to whom the child victim repeated her accusations against both. Further, the marked similarity between details of abusive incidents, including acts and words, ascribed by the child victim to separate encounters with the appellant and with her grandfather tend, in my mind, to support a theory of substitution.


. I am not unmindful of the concern expressed by Judge Gierke in his concurring opinion in Williams, that military courts must beware not, by design or inadvertence, to come to adopt the “conceivable benefit” rule expressly rejected by the Supreme Court in United States v. Valenzuela-Bernal, 458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193 (1982). 37 M.J. at 361. I do not believe resolving the evidentiary question for the defense in this case would constitute a move in that direction. This case involved the relatively unique circumstance of a spontaneous report by a young child of separate sexual abuses by two individuals. The proffer of evidence regarding sexual abuse by the child’s grandfather clearly was not based upon speculation. Compare United States v. Welch, 25 M.J. 23, 26 (C.M.A.1987). Under the circumstances of this case, I feel the witness shield provided by an evidentiary rule should yield to the accused soldier’s right to present evidence favorable to this defense.